Currier, Judge,
delivered the opinion of the court.
The defendants are sued as members of the firm of E. T. Simpson, a firm alleged to be composed of Simpson and the defendants. This averment is traversed, and the issue thus formed constitutes the central point of the controversy. In support of the averment the plaintiffs offered in evidence several depositions. To parts of these depositions objections were raised, but to what parts does not appear. It also appears that some of the objections were sustained while others were overruled, but which of them was sustained and which overruled does not appear. The whole matter is involved in unintelligible obscurity and confusion. The struggle on the part of the defendants seems to have been to keep out secondary evidence of the contents of the articles of copartnership between Simpson and his associates. Simpson’s deposition, however, fully established the fact of the *504partnership, and of the defendants’ liability for the claim sued on, independently of the written articles. Nevertheless, the plaintiffs gave evidence tending to show the loss of Simpson’s duplicate copy of the articles, and evidence was given tending to show its contents. No exception to the action of the court on this subject was saved in a way to bring up the matter for re-examination here. Either the ground of objection to the evidence is not stated, or, if stated, no exception is taken to the rulings of the court, or the matter objected to is not pointed out so as to be seen and understood. The objections themselves for the most part are of a purely technical character, and deserve no particular indulgence. I see no objection to the action of the court in giving and refusing instructions. The instruction given presents the merits of the defense.
The judgment will be affirmed.
The other judges concur.